            Case 2:20-cv-00880-DB Document 20 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID D. HARRIS,                                    No. 2:20-cv-0880 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    FAYE BENKLE,
15                        Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges defendant was deliberately indifferent to his serious medical needs in

19   violation of the Eighth Amendment. In a document filed October 1, 2020, plaintiff seeks a

20   temporary restraining order. He alleges that medical staff and correctional officers have

21   encouraged other inmates to attack him in order to force plaintiff to drop this action.

22            This court requires further information to consider plaintiff’s request. Accordingly, IT IS

23   HEREBY ORDERED that:

24            1. No later than the close of business on October 8, 2020, defendant’s counsel shall file a

25   response to plaintiff’s motion.

26   ////

27   ////

28   ////
                                                         1
          Case 2:20-cv-00880-DB Document 20 Filed 10/05/20 Page 2 of 2

 1             2. The Clerk of the Court shall serve a copy of this order by fax or other electronic means

 2   on the litigation coordinator at the California Health Care Facility.

 3   DATED: October 2, 2020

 4

 5
                                                    /s/ DEBORAH BARNES
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17   DLB:9
     DB/prisoner-civil rights/harr0880.tro resp
18

19

20
21

22

23

24

25

26
27

28
                                                         2
